Citation Nr: 0935964	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-17 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of arthroplasty in the right (major) 
elbow.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
March 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This decision increased the disability rating from 10 
percent to 30 percent, effective from the date of the initial 
claim for an increase.  A temporary total (100 percent) 
rating was also granted for the right elbow disability from 
January 14, 2005 to May 31, 2005 based upon hospitalization 
and convalescence.  38 C.F.R. §§ 4.29, 4.30.  Thereafter, the 
30 percent rating was reinstated.  

The Veteran appeared at a Travel Board Hearing in June 2009 
before the undersigned.  A transcript is associated with the 
claims file. 

The Veteran is currently in receipt of a total (100 percent) 
disability rating based upon individual unemployability. 


FINDING OF FACT

The Veteran's service-connected right elbow disability is 
manifested by severe arthritis, a loose body in the joint 
causing it periodically lock, severe pain and marked 
limitation of motion; a sling must be worn to alleviate near-
constant pain; there is also resultant muscle loss and a 
decrease in the ability to carry out daily functions; while 
there is no complete immobility of the joint, the disability 
more nearly approximates ankylosis at a favorable angle 
between 90 and 70 degrees; the Veteran's right elbow 
disability is not manifested by limitation of flexion to 45 
degrees or less; limitation of extension to 110 degrees, 
intermediate ankylosis at an angle of more than 90 degrees or 
between 70 and 50 degrees or other impairment of the joint.   


CONCLUSION OF LAW

An increased rating to 40 percent, but not more than 40 
percent, for residuals of arthroplasty in the right (major) 
elbow, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5205-5208 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In a November 2004 letter to the Veteran, 
before his claim was denied by the RO in May 2005, he was 
informed about the information and evidence not of record 
that is necessary to substantiate his increased rating claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, a post-adjudicative letter provided 
the Veteran notice regarding the evidence and information 
needed to establish a disability rating and effective dates, 
as outlined in Dingess-Hartman.     

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Vazquez-Flores 
was, however, recently overruled in part, eliminating the 
requirement that such notice must include information about 
the diagnostic code under which a disability is rated, and 
notice about the impact of the disability on daily life.  See 
Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. 
Cir. Sept. 4, 2009.  In any event, while not required, the 
Veteran was provided with the specific language of the 
diagnostic criteria in post-adjudicatory documents associated 
with the statement of the case.  

It is also pertinent to note that the Veteran is represented 
by the New York State Division of Veterans Affairs (NYSDVA), 
and that organization is presumed to have knowledge of the 
applicable criteria for rating spine disorders and also 
understanding what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations that included 
range of motion findings.  These evaluations are adequate for 
rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327 (2008). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled." 

Legal Criteria-Rating a Right Elbow Disability

Under Diagnostic Code (DC) 5206, limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 90 degrees warrants a 30 percent rating; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent rating; and limitation of extension of 
the major forearm to 110 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent disability rating is available 
for either the major or minor arm where flexion is limited to 
100 degrees and extension is limited to 45 degrees; a 20 
percent rating is the maximum evaluation allowed under this 
code.  

DCs 5209-5212 are inapplicable because the appellant does not 
have any malunion, nonunion, or joint fracture of the elbow.  
Additionally, DC 5213 is inapplicable, since on VA 
examinations, no impairment of forearm supination/pronation 
with loss of bone fusion has been demonstrated.

Analysis

The Veteran is currently in receipt of a 30 percent schedular 
rating for his service-connected right elbow disability.  He 
contends, in essence, that his disorder is more disabling 
than currently evaluated.  The Board agrees.  

There are several VA examination reports of record which 
reflect evaluations to determine the severity of the 
Veteran's right elbow disability.  A March 2006 examination 
revealed an abnormal elbow joint on inspection, and there was 
pain in the medial and lateral joint line.  At that time, 
muscle mass was normal.  Range of motion showed flexion to 
135 degrees, extension to 25 degrees, pronation to 50 
degrees, and supination to 25 degrees.  The Veteran 
complained of extreme pain in the extremes (endpoints) of 
motion. 

A second VA examination was afforded in March 2007, following 
receipt of private records which documented severe arthritis 
in the joint.  The Veteran was found to have profound 
functional limitations due to pain in the elbow.  
Essentially, he reported being unable to do anything with the 
right hand, including writing, as he is right-hand dominant.  
He stated that he cannot hold a screwdriver or grasp a 
doorknob, and that he is unable to lift or carry anything 
with the right arm.  The exercise of grasping or making a 
fist causes sharp, burning pain in the upper forearm and 
elbow.  Simple repairs and household chores were noted to be 
difficult for the Veteran, and he needs help getting dressed 
in the morning.  There were daily flare-ups of pain, 
including incapacitating episodes of pain and decreased range 
of motion.  There was a loss of muscle mass in the upper arm 
and forearm noted on examination, and the Veteran held the 
arm close to him in a flexed position. 

Regarding range of motion, the Veteran was found to have 
flexion to 95 degrees, extension to -20 degrees, supination 
to 40 degrees, and pronation to 20 degrees.  It was indicated 
that repetitive motion was impossible due to pain, weakness, 
and fatigability.  While the 2007 examination is the last 
evaluation of the elbow of record, the Board notes that 
several clinical reports have been submitted which are more 
recent, and show a gradual worsening of the Veteran's right 
elbow disability.  Specifically, it was reported upon a May 
2009 VA clinic visit that there was   a loose body possibly 
present in the elbow and that it was causing the joint to 
lock.  During a clinical visit approximately one day prior to 
the diagnosis of a loose body, the Veteran was unable to move 
his right arm due to pain.  He testified at his hearing that 
his arm was "locked at 90 degrees."  Following the second 
visit, it was suggested that anti-inflammatory drugs be used, 
and that a sling be provided for relief of the pain.  It was 
then suggested that there was little more that could be done 
for the Veteran save for a possible surgical replacement of 
the elbow.  In his hearing before the undersigned, the 
Veteran stated that medical practitioners had advised him 
that as he is a relatively large man, an elbow replacement 
was too risky of a procedure to be performed, and that 
success was not prognosticated.  He further testified that he 
has difficulty moving his right arm even when clinicians 
attempt to physically manipulate it for him.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary, 31st Ed., page 94 
(2007).  While the range of motion findings that have been 
reported are not consistent with ankylosis and do not support 
a rating in excess of 30 percent under the applicable rating 
criteria (see 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5208), 
the Board finds that, with consideration of the clinical 
findings and the Veteran's testimony, the disability more 
nearly approximates ankylosis at a favorable angle between 90 
and 70 degrees.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5205, which supports a 40 percent rating. 

Regarding ankylosis of the elbow, the Board notes that 
ratings are to be assigned based on the diagnostic criteria 
listed in Code 5205.  Essentially, under this provision, for 
ankylosis in the dominant (major) elbow, a 40 percent 
evaluation is warranted when there is favorable ankylosis at 
an angle between 90 and 70 degrees; a 50 percent evaluation 
is warranted for intermediate ankylosis of more than 90 
degrees, or between 70 degrees and 50 degrees; and a 60 
percent maximum schedular rating is warranted for unfavorable 
ankylosis at an angle of less than 50 degrees or with 
complete loss of supination or pronation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205.  

The Veteran has not contended and the medical evidence does 
not show immobility of the joint at an angle greater than 90 
degrees or between 70 and 50 degrees, and by all accounts, 
while certainly limited, he is able to perform some 
supination and pronation (however minimal).  As this is the 
case, he has met the schedular criteria for a 40 percent 
disability evaluation, although he has not shown entitlement 
to the higher 50 or 60 percent rating.   

The Board finds that the Veteran's service-connected dominant 
right elbow disability is manifested by severe arthritis, a 
loose body in the joint causing it periodically lock, severe 
pain and marked limitation of motion.  It is apparent that a 
sling must be worn to alleviate near-constant pain.  There is 
also resultant muscle loss and a decrease in the ability to 
carry out daily functions.  While there is no complete 
immobility of the joint, the disability more nearly 
approximates ankylosis at a favorable angle between 90 and 70 
degrees.  The Veteran's right elbow disability is not 
manifested by limitation of flexion to 45 degrees or less, 
limitation of extension to 110 degrees, intermediate 
ankylosis at an angle of more than 90 degrees or between 70 
and 50 degrees or other impairment of the joint.   

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in determining 
whether there is any additional loss of motion of the right 
elbow.  There is competent medical and lay evidence of 
continuous right elbow symptoms, most notably pain.  A 40 
percent rating takes into account significant functional 
limitation of the right elbow.  With consideration of the 
range of motion findings that have been reported, along with 
all of the other relevant evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
of additional loss of motion of the elbow due to pain or 
flare-ups of pain, supported by objective findings; or 
weakness, fatigue, incoordination or flare-ups of symptoms of 
any of these or other relevant symptoms to a degree that 
would support a rating in excess of 40 percent (i.e., 
limitation of flexion to 45 degrees or less; limitation of 
extension to 110 degrees.)..

Regarding entitlement to a schedular rating in excess of 40 
percent, the preponderance of the evidence is against such a 
finding.  Thus, the doctrine of reasonable doubt is not 
applicable to this aspect of the appeal.   See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Additionally, the Board will not refer the claim for 
consideration of extraschedular entitlement.  Although there 
is a clear interference with employment based on this 
disability, the Veteran is in receipt of a total disability 
evaluation due to service-connected disabilities based on 
individual unemployability (TDIU), which fully contemplates 
the impact of this service-connected condition (along with 
other service-connected conditions) on the ability to hold 
employment.  While there are frequent clinical consultations 
and evidence of a hospitalization/convalescence period (e.g. 
a temporary 100 percent rating), the Board notes that the 
Veteran has not been hospitalized frequently for the 
condition.  The disability of the elbow, while certainly 
severe, is not so unique as to be outside of the norm 
contemplated in the rating schedule.  It is again pertinent 
to note that a 40 percent rating contemplates severe 
disability, to include significant work impairment and the 
Veteran's current 100 percent TDIU rating is based in large 
part upon the right elbow disability.   See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 40 percent disability evaluation for residuals of 
arthroplasty in the right (major) elbow, but no more than 40 
percent, is granted, subject to the statutes and regulations 
applicable to the payment of VA benefits.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


